DETAILED ACTION
This Office action is in response to the applicant's filing of 11/08/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Preliminary amendments, filed on 01/13/2022, canceled claims 1-21 and newly added claims 22-42. Claims 22-42 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/27/2022 has/have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,229,432 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,229,432 recite the entirety of limitations of claims 22-42 of the instant application. For example, application claims 22, 29, and 36 are anticipated by patent claims 1, 7, and 13 because patent claims 1, 7, and 13 recite additional features such as ““wherein presenting the one or more tiles includes: determining, via the server, a price band, a value band, and a discount band derived from the one or more promotion option structures, each corresponding, respectively, to prices, values, and discounts associated with previously offered, successful, promotion options; and presenting, on the first GUI, an indication of the price band, the value band, and the discount band” wherein application claims 22, 29, and 36 do not recite these features and are essentially broader than patent claims 1, 7, and 13. Therefore patent claim 1 of Patent No. 10,229,432 is in essence a “species” of the generic invention of application claim 22. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 23-28 (Dependent on Claim 22), claims 30-35 (Dependent on Claim 29), and claims 37-42 (Dependent on claim 36) do not cure the deficiencies of the independent claims. Appropriate correction is required.
Claims 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,216,845 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 11,216,845 recite the entirety of limitations of claims 22-42 of the instant application. For example, application claims 22, 29, and 36 are anticipated by patent claims 1, 8, and 15 because patent claims  1, 8, and 15 recite additional features such as “wherein providing, via the updated GUI, the plurality of tiles includes: enabling editing of a descriptor associated with each of the plurality of tiles, by presenting a list of available selections; receiving one or more tile selections via the first GUI; confirming that the one or more tile selections and the edited descriptor correspond to a configuration that is pre-approved for automated approval; and providing a window within the updated GUI configured to display a message indicative of a pre-approval, in an instance in which the one or more tile selections and the edited descriptor do not correspond to a configuration that is pre-approved for automated approval, providing a window within the updated GUI configured to display a message indicative of a lack of approval” wherein application claims 22, 29, and 36 do not recite these features and are essentially broader than patent claims 1, 8, and 15. Therefore patent claim 1 of Patent No. 11,216,845 is in essence a “species” of the generic invention of application claim 22. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 23-28 (Dependent on Claim 22), claims 30-35 (Dependent on Claim 29), and claims 37-42 (Dependent on claim 36) do not cure the deficiencies of the independent claims. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 22-42 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. Claims 22-28 recite a method, claims 29-35 recite a system, and claims 36-42 recite a computer-readable media. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 22, 29, and 36 recite a method, system, and computer-readable medium, respectively, for generating and displaying promotion option structures according to tagging extracted features of the promotion options. Under Step 2A, Prong I, claims 22, 29, and 36 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Generating and displaying promotion option structures according to tagging extracted features of the promotion options is considered to be an abstract idea of certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include accessing a plurality of promotion option structures associated with merchant information, each of the plurality of promotion options structures comprising a set of configurations that is pre-approved for automated approval, the automated approval determined utilizing historical information regarding an efficacy of previously offered promotions, wherein each of the plurality of promotion option structures are generated by: applying machine learning to each of a plurality of promotion options associated with the service to leverage similarity measures of extracted features to previously grouped features; tagging each of the plurality of promotion options with component data indicative of each component in the set of features into which the extracted features are grouped; periodically repeating the tagging of the plurality of promotion options with component data as additional promotion data exists for component construction; and generating a particular promotion option structure comprised of the component data with which a target promotion option was tagged; providing a plurality of tiles, each of the plurality of tiles being distinct and configured to be selected, wherein each of the plurality of tiles are indicative of the retrieved one or more promotion option structures, wherein each tile includes at least one option and the descriptor associated with each included option. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 22, 29, and 36 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 22, 29, and 36 recites the following additional elements: Structure Database, Merchant Device, Server, Processor(s), and Computer-readable memory(s). These additional elements in claims 22, 29, and 36 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. GUI display at a merchant device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 22, 29, and 36 recites “applying machine learning to each of a plurality of promotion options associated with the service to leverage similarity measures of extracted features to previously grouped features.” However, these additional elements or a combination of elements do not result in the claims amounting to significantly more than the judicial exception because they are not indicative of integration into a practical application. Merely applying a machine learning model with known inputs (e.g. promotion options) in order to group or organize the promotion options by the extracted features is seen as adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). It has been well-known since at least 1996 that the “Machine learning algorithms build a model based on sample data, known as "training data", in order to make predictions or decisions without being explicitly programmed to do so.” (See Wikipedia: Machine learning: The definition "without being explicitly programmed" is often attributed to Arthur Samuel, who coined the term "machine learning" in 1959, but the phrase is not found verbatim in this publication, and may be a paraphrase that appeared later. Confer "Paraphrasing Arthur Samuel (1959), the question is: How can computers learn to solve problems without being explicitly programmed?" in Koza, John R.; Bennett, Forrest H.; Andre, David; Keane, Martin A. (1996). Automated Design of Both the Topology and Sizing of Analog Electrical Circuits Using Genetic Programming. Artificial Intelligence in Design '96. Springer, Dordrecht. pp. 151–170. doi:10.1007/978-94-009-0279-4_9.”). Claims 22, 29, and 36 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe “general purpose computer” elements, ¶ [0154], for implementing the merchant device, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 23-28, 30-35, and 37-42 further recite the method, system, and computer-readable medium of independent claims 22, 29, and 36, respectively. Dependent claims 23-28, 30-35, and 37-42 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. 
Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in independent claims 22, 29, and 36. For example, claims 23-28, 30-35, and 37-42 further describe the limitations describing generating and displaying promotion option structures according to tagging extracted features of the promotion options – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 23-28, 30-35, and 37-42, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
Under Step 2B, the dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-28, 29-35, and 36-42 are method, system, and computer-readable media claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.

Claim(s) 22, 23, 28-30, 35-37, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication 2008/0040175 to Dellovo in view of U.S. Publication 2013/0007020 to Basu.

With respect to Claim 22:
Dellovo teaches:
A method comprising: accessing, from a structure database, a plurality of promotion option structures associated with merchant information, each of the plurality of promotion options structures comprising a set of configurations that is pre-approved for automated approval, the automated approval determined utilizing historical information regarding an efficacy of previously offered promotions (i.e. retrieve advertisement generation templates, utilizing historical performance data regarding an efficacy of previously offered advertisements) (Dellovo: ¶ [0044] “Similarly, an implementation of the system may employ various standards of performance success for evaluating Ad efficacy. The system may be configured to rank the Ads based on one or more performance characteristics. The ranking, in turn may be used to determine the propagation of particular Ad generation templates and/or Ad generation template elements in subsequent generations of Ads. Possible definitions of Ad success are widely varied and may differ depending on particular goals or requirements of different embodiments of the CAN. Some examples of Ad success may include Ad click-through numbers or rates (e.g., Ad click-throughs per impression, Ad click-throughs per day, etc.). Additional Ad performance characteristics may be based on Ad user ratings, Ad consummation numbers or rates (e.g., a purchase made based on an Ad clickthrough, a job interview/hire based on a job listing clickthrough, application submissions, new user registrations. Also, Ad performance characteristics may include any other type of post-click response that may be correlated with web user interactions with an Ad), mouse-overs (such as may be detected by an Ajax and/or JavaScript enabled software module), clicking on interactive Ad elements, mouse pointer tracking, head and/or eyeball movement tracking, time spent on an Ad, content provider requests for particular Ad generation templates, and/or the like.”), 
providing, via a graphical user interface (GUI) on a display at a merchant device, a plurality of tiles, each of the plurality of tiles being distinct and configured to be selected, wherein each of the plurality of tiles are indicative of the retrieved one or more promotion option structures (i.e. providing updated advertisements, wherein the advertisements are different) (Dellovo: ¶¶ [0038] [0039] “In the embodiment shown in FIG. 4, the template instructing the expression of extracted BDE elements in a particular Ad is encoded in an XML format 465. The resulting Ad is displayed at 470…A single BDE may be incorporated into a diverse array of different Ads, yielding a sort of Ad biodiversity, via the employment of different Ad generation templates.”), 
wherein each tile includes at least one option and the descriptor associated with each included option(i.e. each advertisement includes different ad options with different descriptors) (Dellovo: Figs. 6b to 6d and ¶ [0038] “The generation template may also coordinate Ad themes, background designs, incorporation of an arrangement of interactive elements/widgets. Also, the generation template may be configured to define the Ad size, Ad type (e.g., in an internet-based Ad embodiment, the Ad type may specify pop-up, pop-under, banner, hover, interstitial web page, rich media banner, e-mail solicitation, redirect, and/or the like), Ad combinations, proximities of different Ads, and/or the like. In the embodiment shown in FIG. 4, the template instructing the expression of extracted BDE elements in a particular Ad is encoded in an XML format 465. The resulting Ad is displayed at 470.”).
Dellovo does not explicitly disclose wherein each of the plurality of promotion option structures are generated by: applying machine learning to each of a plurality of promotion options associated with the service to leverage similarity measures of extracted features to previously grouped features; tagging each of the plurality of promotion options with component data indicative of each component in the set of features into which the extracted features are grouped; periodically repeating the tagging of the plurality of promotion options with component data as additional promotion data exists for component construction; and generating a particular promotion option structure comprised of the component data with which a target promotion option was tagged.
However, Basu further discloses:
wherein each of the plurality of promotion option structures are generated by: applying machine learning to each of a plurality of promotion options associated with the service to leverage similarity measures of extracted features to previously grouped features (i.e. applying machine learning to text to leverage/extract features that are common within text such as being nouns/verbs) (Basu: ¶ [0014] “Knowledge acquisition from text based on natural language processing and machine learning techniques includes many different approaches for extracting knowledge from texts. Approaches based on natural language parsing may look for patterns containing noun phrases (NP), verbs (V), and optional prepositions (P). For example, common patterns can be NP-V-NP or NP-V-P-NP. When extracting relationships, the verb, with an optional preposition, may become the relationship label.”); 
tagging each of the plurality of promotion options with component data indicative of each component in the set of features into which the extracted features are grouped (i.e. tagging text with the same parts of speech) (Basu: ¶ [0019] “At block 104, the text within the documents may be tagged with parts-of-speech (POS) tags. For example, a tag may be NN for noun, JJ for adjective, or VB for verb, according to the University of Pennsylvania (Penn) Treebank tag set. The Penn Treebank tag set may be used to parse text to show syntactic or semantic information.”); 
periodically repeating the tagging of the plurality of promotion options with component data as additional promotion data exists for component construction (i.e. continuing with the generation of the matrix as corpus gets updated with new information) (Basu: ¶ [0037] “The term-by-document matrix may be reconstructed based on the updated corpus before a new concept generation iteration begins. After the SVD computation and extraction of important terms occurs in a new iteration, multi-grams, or n-grams, may be found with values of n that increase in subsequent iterations, since each of the three components of a trigram can be a concept from a previous iteration.”); and 
generating a particular promotion option structure comprised of the component data with which a target promotion option was tagged (i.e. generating structures comprised of a normalized titles/keyword text that represents the same concept) (Basu: ¶ [0037] “During a concept generation iteration, each occurrence of a concept in the corpus of documents may be merged into a single term for the concept in camel-case notation. Further, merging the concepts may include sorting and ordering the list of concepts into a single term for the concept in camel-case notation. Camel-case notation may capitalize the first letter of each term in a concept as in "HealthCareProvider". The term-by-document matrix may be reconstructed based on the updated corpus before a new concept generation iteration begins. After the SVD computation and extraction of important terms occurs in a new iteration, multi-grams, or n-grams, may be found with values of n that increase in subsequent iterations, since each of the three components of a trigram can be a concept from a previous iteration. As a result, in successive iterations, the number of complex concepts in the term by document matrix may increase, while the number of single words may decrease.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Basu’s applying machine learning to leverage similarity measures of extracted features, tagging each promotion options with extracted features, and generating a particular promotion option structure comprised of the component data with which a target promotion option was tagged and a normalized title to Dellovo’s method for programmatically generating a promotion configured for automated approval from a promotion and marketing service via a graphical user interface.  One would have been motivated to do this because “rendering the extracted relationships in this format may allow the user to quickly understand a summary of how the different concepts may be related in the within the corpus of documents.” (Basu: ¶ [0045]).
With respect to Claims 29 and 36:
All limitations as recited have been analyzed and rejected to claim 22. Claim 29 recites “An apparatus, the apparatus comprising a processor and a memory, the memory storing computer program code that, when executed by the processor, causes the apparatus to:” (Dellovo: ¶ [0098]) perform the steps of method claim 22. Claim 36 recites “A computer program product, the computer program product comprising a non-transitory computer-readable storage medium storing computer program code that, when executed by an apparatus, causes the apparatus to:” (Dellovo: ¶ [0112]) perform the steps of method claim 22. Claim 29 and 36 do not teach or define any new limitations beyond claim 22. Therefore they are rejected under the same rationale.

With respect to Claim 23:
Dellovo teaches:
The method of Claim 22, further comprising: receiving one or more tile selections via the first GUI (i.e. receiving selection of child advertisements) (Dellovo: ¶ [0076] “In one implementation, child Ad generation templates are made available for display to system administrators who may decide whether they are suitable for inclusion in the Ad generation template DB.”); 
confirming that the one or more tile selections correspond to a configuration that is pre- approved for automated approval (i.e. child advertisements with edited changes are brought to attention to the system admin to be confirmed that they should be together or coalesced) (Dellovo: ¶ [0084] “In another embodiment, particular Ad generation template elements and/or characteristics may be tied together or linked in such a way that they tend to carry over together from parent Ad generation templates into child Ad generation templates. For example, if two Ad generation template elements and/or characteristics (e.g., pop-up Ad and prominently featured salary) are correlated with a consistent and/or high-degree of performance success, they may be automatically coalesced into a single Ad generation template characteristic or brought to the attention of a system administrator who may elect to coalesce them.”); and 
providing a window within the GUI configured to display a message indicative of a pre-approval (i.e. providing a window to display the approved advertisements) (Dellovo: Fig. 11 and ¶ [0077] “FIG. 11 shows an illustrative example of Ad recombination in one embodiment, whereby two parent Ad generation templates (1101 and 1105) are recombined into a child Ad generation template 1108. Though representations of the Ads themselves are shown in the figure for clarity, it may in fact be the underlying Ad generation templates that are recombined. Each Ad generation template underlying the Ads in FIG. 11 has a number of characterizing elements.”).
With respect to Claims 30 and 37:
All limitations as recited have been analyzed and rejected to claim 23. Claim 30 and 37 do not teach or define any new limitations beyond claim 23. Therefore they are rejected under the same rationale.

With respect to Claim 28:
Dellovo teaches:
The method of Claim 23, further comprising: in an instance in which the promotion structure does not satisfy automatic approval requirements, providing a window within the GUI configured to display a message indicative of a lack of approval and each of one or more particular options determinative of the failure (i.e. if RP score is below threshold then advertisement is indicative of lack of approval) (Dellovo: ¶ [0087] “Automatic detection may proceed in a variety of different ways in various implementations of the present invention. In one implementation, the system may restrict its attention to Ad generation templates exhibiting the worst performance (e.g., RP<O.I) in a given generation and then restrict Ad generation template elements and/or characteristics that occur together most frequently in the set of worst performing Ad generation templates. For example, if a large majority of worst performing Ad generation templates are banner Ads with a 300x600 size designation, then these characteristics may be restricted from occurring together in subsequent Ad generation templates. In one implementation, restrictions on Ad generation template element and/or characteristic combinations may be stored in a set of Ad generation template recombination rules.”).
With respect to Claims 35 and 42:
All limitations as recited have been analyzed and rejected to claim 28. Claim 35 and 42 do not teach or define any new limitations beyond claim 28. Therefore they are rejected under the same rationale.


Claim(s) 24-27, 31-34, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Dellovo and Basu in further view of U.S. Patent 8,010,404 to Wu.

With respect to Claim 24:
Dellovo and Basu do not explicitly disclose the method of Claim 22, wherein each of the one or more tiles is generated using term equivalencies identified for normalization and feature extraction and the region, peer-group, and market-segments in which specific terms are used.
However, Wu further discloses wherein each of the one or more tiles is generated using term equivalencies identified for normalization and feature extraction and the region, peer-group, and market-segments in which specific terms are used (i.e. product attributes are normalized based on term equivalencies for the market-segment) (Wu: Col. 10 Lines 52-56 and Col. 11 Lines 5-11 “Once this information is gathered, all product prices and volume may be "equivalized". In one example, a demand group (a group of highly substitutable products) is chosen having, for example, "soft drinks" as its subject category…Additionally, size information may be used to define further product attributes. For example, if the size is in the bottom tertile of sizes for that product, it will be classified as "Small" size. Correspondingly, if the size is in the middle tertile of sizes for that product, it will be classified as "Medium" size, and if the size is in the top tertile of sizes for that product, it will be classified as "Large" size.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Wu’s each of the one or more tiles is generated using term equivalencies identified for normalization and feature extraction and the region, peer-group, and market-segments in which specific terms are used to Dellovo’s method for programmatically generating a promotion configured for automated approval from a promotion and marketing service via a graphical user interface.  One would have been motivated to do this in order to provide "an improved system and method for price and promotion response analysis that is accurate, rapid and efficient.” (Wu: Col. 1-2 Lines 67-1).
With respect to Claims 31 and 38:
All limitations as recited have been analyzed and rejected to claim 24. Claim 31 and 38 do not teach or define any new limitations beyond claim 24. Therefore they are rejected under the same rationale.

With respect to Claim 25:
Dellovo and Basu do not explicitly disclose the method of Claim 22, further comprising: determining, via the server, a price band, a value band, or a discount band derived from the one or more promotion option structures, each corresponding, respectively, to prices, values, and discounts associated with previously offered, successful, promotion options; providing, via the GUI on the display at the merchant device, an indication of the price band, the value band, and the discount band; and receiving input regarding price, value, or discount, via the GUI.
However, Wu further discloses:
determining, via the server, a price band, a value band, or a discount band derived from the one or more promotion option structures, each corresponding, respectively, to prices, values, and discounts associated with previously offered, successful, promotion options (Wu: Col. 68 Lines 22-48 “The Product Level Response Analyzer 5102 may also calculate the forecasted change in the overall category volume, eqvolume, revenue, and profit resulting from a range of base price changes, measured as a percentage of either the base forecasts of the category or of the selected SKU. These calculations provide cannibalistic price responses of products that is, responses that take into account the changes in forecasts of the other products in the category, not just that of the current product whose prices/promotional levels are being changed. These calculations may feed into the graphs for display in the User Interface 5004. Additionally, the Product Level Response Analyzer 5102 may calculate the forecasted percent change in each product's volume, equivalent volume, revenue, profit resulting from a range of Temporary Price Reductions (TPRs), as well as TPRs in combination with various types of promotions, e.g., Ad, Display, Multiples. These calculations provide non-cannibalistic promotion responses of products. These calculations may feed into the graphs, as well as the scatter plot in the User Interface 5004. Moreover, the Product Level Response Analyzer 5102 may calculate forecasted percent changes in the overall category volume, equivalent volume, revenue, and profit resulting from a range of TPRs, as well as TPRs in combination with various types of promotions, measured as a percentage of either the base forecasts of the category or of the selected SKU.”); 
providing, via the GUI on the display at the merchant device, an indication of the price band, the value band, and the discount band (Wu: Col. 68 Lines 52-60 “The Demand Group Response Analyzer 5104 calculates the forecasted percent change in each demand group's volume, equivalent volume, revenue and profit resulting from a range of base price changes. These calculations provide non-cannibalistic price responses of demand groups. These calculations may feed into the graphs for display in the User Interface 5004. Additionally, in some embodiments, a scatter plot may be generated form these calculations for display in the User Interface 5004.”); and 
receiving input regarding price, value, or discount, via the GUI (i.e. select price, or value/discount price change) (Wu: Col. 77 Lines 54-62 “The Product Response Scatter Plot 6512 provides insight into how products/demand groups/categories react to a given price change. Selecting any point on the scatter plot may bring up the name of the selected product/ demand group/line group/category. Lift Selection Field 6514 enables selection of the lift (Unit Volume, Revenue, or Profit) displayed upon the Product Response Scatter Plot 6512. Baseprice Increment Field 6516 enables selection of the base price change percentage for the Product Response Scatter Plot 6512.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Wu’s determining a price band, a value band, or a discount band derived from the one or more promotion option structures, each corresponding, respectively, to prices, values, and discounts associated with previously offered, successful, promotion options; providing, via the GUI on the display at the merchant device, an indication of the price band, the value band, and the discount band; and receiving input regarding price, value, or discount, via the GUI to Dellovo’s method for programmatically generating a promotion configured for automated approval from a promotion and marketing service via a graphical user interface.  One would have been motivated to do this in order to provide "an improved system and method for price and promotion response analysis that is accurate, rapid and efficient.” (Wu: Col. 1-2 Lines 67-1).
With respect to Claims 32 and 39:
All limitations as recited have been analyzed and rejected to claim 25. Claim 32 and 39 do not teach or define any new limitations beyond claim 25. Therefore they are rejected under the same rationale.

With respect to Claim 26:
Dellovo and Basu do not explicitly disclose the method of Claim 25, further comprising: in an instance in which the selected price, value or discount fall within the provided range of the price band, the value band, or the discount band, receiving automated approval to generate the promotion structure.
However, Wu further discloses in an instance in which the selected price, value or discount fall within the provided range of the price band, the value band, or the discount band, receiving automated approval to generate the promotion structure (i.e. determining if the recommended price falls within acceptable parameters such as a neutral cost) (Wu: Col. 58 Lines 27-65 “Prior to the implementation of optimized prices, SKU A is selling at a price of $18. The authorized price change window for SKUA is specified to be the period starting on February 1 and ending February 28. Benefits for SKUA will start to accrue after February 01 based on the product's retail prices during this month. Price changes that occur after February 28 will be regarded as unauthorized. If the price of an inelastic SKU undergoes the following changes: increase from $18 to $18.50 on February 1 increase from $18.50 to $19 on February 28 increase from $19 to $20 on May 1 decrease from $20 to $18 on July 1 then the following will occur, assuming that the Ignore Cost analysis is in effect and that the SKU is inelastic (so that the forecasted volumes at different price points may be assumed to all be the same): $18 will be regarded as the old or pre-optimization price Between February 1 and February 28, $18.50 will be regarded as the new or recommended price From February 28 onward, $19 will be regarded as the recommended or new price Between February 1 and February 28, this SKU will generate $0.50 in profit to the Optimized Pricing benefit bucket per unit sold Starting from February 28 until May 1, this SKU will generate $1 in profit to the Optimized Pricing benefit bucket per unit sold From May 1 to July 1, this SKU will continue to generate $1 profit benefit per unit sold, but will also contribute +$1 to the Non-Compliance profit bucket since it is selling at $1 above the recommended price From July 1 onward, the SKU will contribute $0 to the benefit profit bucket and -$1 to the Non-Compliance profit bucket, as it is selling at $1 below the recommended price. Furthermore, as cited in Col. 44 Lines 5-13 “In the cost neutral method, if a retailer passes a cost change onto the consumer, the MDA Engine 140 treats this as a profit-neutral activity. If the cost drops and the retailer holds the price constant, this is recorded as a profit-positive activity. If the cost increases and the retailer holds the price constant, this is a profit-negative action. The cost neutral method may, in some embodiments, be the recommended method for cost handling.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Wu’s in an instance in which the selected price, value and discount fall within the presented range of the price band, the value band, and the discount band, receiving automated approval to generate the promotion structure to Dellovo’s method for programmatically generating a promotion configured for automated approval from a promotion and marketing service via a graphical user interface.  One would have been motivated to do this in order to provide "an improved system and method for price and promotion response analysis that is accurate, rapid and efficient.” (Wu: Col. 1-2 Lines 67-1).
With respect to Claims 33 and 40:
All limitations as recited have been analyzed and rejected to claim 26. Claim 33 and 40 do not teach or define any new limitations beyond claim 26. Therefore they are rejected under the same rationale.

With respect to Claim 27:
Dellovo and Basu do not explicitly disclose the method of Claim 25, wherein a price is utilized from a predetermined percentile of top ranking options to establish the price band, wherein the price band is determined from a highest value of each price from the predetermined percentile of top ranking options and a lowest value of each price from the predetermined percentile of top ranking options, and generated comprised of each of the highest value, the lowest value and every value in between the highest value and the lowest value of the price.
However, Wu further discloses wherein a price is utilized from a predetermined percentile of top ranking options to establish the price band, wherein the price band is determined from a highest value of each price from the predetermined percentile of top ranking options and a lowest value of each price from the predetermined percentile of top ranking options, and generated comprised of each of the highest value, the lowest value and every value in between the highest value and the lowest value of the price (i.e. developing or calculating ranges of revenue associated with price changes and discount level from the smallest to the largest value for the top 80th percentile for base price) (Wu: Col. 75 Lines 25-33 “The process begins from step 5362 of FIG. 53. The process then proceeds to step 6202 where the minimum and maximum price changes are calculated. These changes represent the smallest and largest week-to-week retail price changes observed for the product in any store during the modeling period (e.g., -10% to 15%). This metric provides some indication of how much trust a user may place in forecasted lifts resulting from larger changes to the retail price.” Furthermore, as cited in Col. 14 Lines 20-34 “The outlier store's base price is adjusted for the analyzed product such that it lies only two (2) standard deviations away from the average cross-store 80th percentile for base price over all stores. In some embodiments, this threshold of deviations from the average to be analyzed may be configurable. This is illustrated in FIG. 12D. The average 80th percentile price over all stores is shown as "Q". If a flagged store has a base price for an analyzed product beyond two (2) STD from the mean, as shown by data point 1250, that data point is corrected by moving the data point to the "edge" at two (2) STD (as shown by the arrow) from the mean. That point 1251 is shown having a new base price of V.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Wu’s price is utilized from a predetermined percentile of top ranking options to establish the price band, wherein the price band is determined from a highest value of each price from the predetermined percentile of top ranking options and a lowest value of each price from the predetermined percentile of top ranking options, and generated comprised of each of the highest value, the lowest value and every value in between the highest value and the lowest value of the price to Dellovo’s method for programmatically generating a promotion configured for automated approval from a promotion and marketing service via a graphical user interface.  One would have been motivated to do this in order to provide "an improved system and method for price and promotion response analysis that is accurate, rapid and efficient.” (Wu: Col. 1-2 Lines 67-1).
With respect to Claims 34 and 41:
All limitations as recited have been analyzed and rejected to claim 27. Claim 34 and 41 do not teach or define any new limitations beyond claim 27. Therefore they are rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The following reference are cited to further show the state of the art:
U.S. Publication 2014/0278880 to Lemphers for disclosing a computer-implemented method, a system and a computer program product for processing third party online coupons. According to one embodiment, a third-party online coupon is received. Text is parsed to determine a merchant's website. The third-party online coupon description is parsed to determine a product term. The product term is searched for. The third-party online coupon is tested with a product associated with the product term. The third-party online coupon is determined if valid with the product.
U.S. Patent 7,818,212 to Mesaros for disclosing a multiple criteria buying and selling system and method is provided. A seller initially establishes a deal structure for a product, which provides seller defined selling criteria information relating to the purchasing of the product, such as volume per unit price, quality, delivery time and warranty information. A buyer will be able to review a list of deals if the seller's selling criteria matches a buyer defined buying criteria. The deal structure is preferably set up so as to provide buyers with both price and non-price criteria information that the buyer's would consider important in a purchase of the type of product being offered by the seller. The deal structure is electronically made available to potential buyers of the product. For example, the deal structure may be displayed on an Internet site.
U.S. Publication 2013/0317894 to Zhu for disclosing an approach is provided for template-based discount valuation and ranking. A discount management platform processes or facilitates a processing of a vocabulary for representing one or more parameters of discount information associated with one or more discount types. The discount management platform then processes or facilitates a processing of the one or more discount types to generate one or more templates based, at least in part, on the vocabulary. The one or more templates include, at least in part, one or more labels, one or more input fields, or a combination thereof for calculating and/or facilitating a calculation of one or more discount values associated with the discount information.
U.S. Publication 2012/0239484 to Tobias for disclosing prospective deals for a deal vendor's deal inventory may be scored according to one or more population-specific expected-yield scores, such as expected revenue yield, expected new customers yield, and the like. A prospective deal is categorized and characterized according to a number of yield-related characteristics. Some or all of the prospective deal's characteristics are mapped to yield components derived from completed deals that have been offered to a particular population. An expected-yield score for a prospective deal with regard to that population is obtained by combining the mapped yield components.
U.S. Patent 8,676,639 to Perlman for disclosing an example funds facilitation system that facilitates transactions between a payer and payee includes a promotion processing system that facilitates the provision of promotions to account holders on the funds facilitation system. The party offering the promotion may be a merchant/payee that also has an account with the funds facilitation system. The promotion processing system applies promotion rules based on the identity of the merchant/payee and upon conditions placed on the promotion that identify a payer or a group of payers to receive the promotion. A user interface is provided for generating promotion rules and monitoring promotions. A user interface is also provided that displays unused promotion and gift codes and links to merchant/payee websites associated with the unused codes. The funds facilitation system can also provide authorization for purchases based on a condition, such as the age of the payer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
December 1, 2022